ORDER OF INTERIM SUSPENSION
On November 24, 1997, an Application for Interim Suspension of Gilbert Neset, a member of the Bar of North Dakota, with attached Affidavit of Disciplinary Counsel and exhibits, Affidavit of Dan Wentz, and Affidavit of Timothy E.J. Fox, was filed under Rule 3.4, North Dakota Rules for Lawyer Discipline. The Application shows that Gilbert Neset was admitted to practice as an attorney and counselor at law in the courts of North Dakota on July 24, 1974, and is currently licensed to practice law.
A Petition for Discipline against Mr. Neset is pending in the Disciplinary Board with a recommendation from the Hearing Body that he be Reprimanded and pay costs for his misconduct. Service of the Hearing Body’s Findings and Recommendations was attempted by certified mail but was returned with the receipt marked “Return to sender, insufficient address;” the receipt also included a handwritten note “Moved, No order.”
A separate file is pending before the Inquiry Committee East with allegations similar to those in the Petition for Discipline. When delivery of the complaint by certified mail was unsuccessful on September 24, September 29 and October 9, personal service of the complaint was attempted through the Cass County Sheriffs office but was returned as unserved with the comment “Aggressively avoiding service; suggest service by publication.” Personal service was finally obtained through a private agency on November 7, 1997.
Additionally, Gilbert Neset has apparently abandoned his clients. Nick Bergquist has been unable to obtain documents in Mr. Nes-et’s possession for an IRS audit and has been unable to locate Mr. Neset either via telephone or by going to his office. Mr. Neset has left ehent files in an office from which he was evicted in October; Mr. Neset’s landlord has possession of his files. Further, Mr. Neset has left a client, Judith Stanley, unrepresented in matters involving a voluntary flood buy-out agreement. Neither the Housing and Flood Recovery Agent nor the City Attorney have been able to locate Mr. Neset and Ms. Stanley did not appear at a November 1 appointment with them because she could not locate Mr. Neset. Consequently, condemnation proceedings will be instituted in the matters involving Ms. Stanley’s property.
Disciplinary Counsel requests an Interim Suspension of Gilbert Neset asserting that Mr. Neset poses a substantial threat of irreparable harm to the public. The Court considered the matter, and
ORDERED, that Gilbert Neset’s license to practice law in the State of North Dakota is suspended effective immediately and until further order of the Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application, subject to the provisions of Rule 3.4, NDRLD.
*809IT IS FURTHER ORDERED, that Mr. Neset give notice to his clients and others as required in Rule 6.3, NDRLD, and that proof of such compliance be filed with the Supreme Court.
BY THE COURT:
/s/ Gerald W.Vande Walle Gerald W.VandeWalle Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke Justice
/s/ William A. Neumann William A. Neumann Justice
/s/ Dale V. Sandstrom Dale V. Sandstrom Justice
/s/ Mary Muehlen Maring Mary Muehlen Maring Justice